                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


DAVID ELIJAH BOWERS, JR,

                          Plaintiff,
                                                                       Case No. 21-cv-0749-bhl
        v.

WISCONSIN DEPARTMENT OF MILITARY AFFAIRS, et al.,

                  Defendants.
______________________________________________________________________________

            ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION
______________________________________________________________________________

        On June 17, 2021, David Elijah Bowers, Jr., filed a pro se complaint against the Wisconsin
Department of Military Affairs, Governor Tony Evers, and Major General Paul E. Knapp, alleging
the defendants engaged in civil conspiracy in violation of 42 U.S.C. § 1985 and the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. ECF No. 1. On
June 22, 2021, Magistrate Judge Nancy Joseph screened the complaint and issued a Report and
Recommendation advising that the complaint be dismissed. ECF No. 2. Pursuant to General L.R.
72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Civil Procedure 72(b), Bowers had until
July 6, 2021 to file and serve written objections to the Magistrate Judge’s Report and
Recommendation. Once objections are made, this Court must “make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which objection
is made.”      Id. (emphasis added).         Bowers did not file an objection to any portion of the
recommendation, either before or after the statutory deadline.
        After consideration of Magistrate Judge Joseph’s Report and Recommendation, and the
record as a whole, the Court adopts the Report and Recommendation of the Magistrate Judge.1
Therefore,




1
 Separately, Bowers failed to provide payment of the filing fee for the complaint. See ECF No. 5. This failure also
warrants dismissal of the complaint.



             Case 2:21-cv-00749-BHL Filed 07/21/21 Page 1 of 2 Document 6
       IT    IS   HEREBY ORDERED             that   Magistrate    Judge   Joseph’s   Report   and
Recommendation, ECF No. 2, is ADOPTED.
       IT IS FURTHER ORDERED that the complaint, ECF No. 1, is DISMISSED without
prejudice. The Clerk is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin on July 21, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




            Case 2:21-cv-00749-BHL Filed 07/21/21 Page 2 of 2 Document 6
